Appeal by the defendant from two judgments of the County Court, Suffolk County (Mallon, J.), both rendered May 10, 1989, convicting her of attempted robbery in the first degree under Indictment No. 1026/86, and bail jumping in the first degree under Indictment No. 350/87, upon her pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
While the defendant raises claims on appeal pertaining, inter alia, to the voluntariness of her pleas of guilty, we note that she failed to move to withdraw her pleas (see, People v McVay, 148 AD2d 474), or to otherwise raise any such issue in the court of first instance (see, People v Pellegrino, 60 NY2d 636; see also, People v Claudio, 64 NY2d 858, 859). Accordingly, these claims are unpreserved for appellate review. In any event, we find nothing in the plea proceedings to "[cast] significant doubt upon the defendant’s guilt or otherwise [call] *492into question the voluntariness of the plea[s]” (People v Lopez, 71 NY2d 662, 666).
The defendant, who pleaded guilty to bail jumping in the first degree for having absconded after pleading guilty to attempted robbery in the first degree, had been advised of the consequences of failing to return for sentencing, including, inter alia, the lodging of new, additional charges and the imposition of consecutive sentences. This is precisely what happened. Insofar as the sentences imposed upon the defendant were promised by the court in conjunction with the original plea agreement and during the bail-jumping plea proceedings, the defendant may not now be heard to argue that the sentences are excessive (see, People v Winston, 114 AD2d 918; People v Kazepis, 101 AD2d 816, 817; see also, People v Warren, 121 AD2d 418).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Sullivan, Harwood, Miller and O’Brien, JJ., concur.